Motions
Granted; Appeals Dismissed and Memorandum Opinion filed June 28, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00277-CV
NO. 14-11-00278-CV
____________
 
RODRICK DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Court at Law
No. 2
Fort Bend County, Texas
Trial Court Cause Nos. 10-CCV-043680
& 10-CCV-043681
 

 
M E M O R
A N D U M   O P I N I O N
Appellant filed notices of appeal from orders signed March
17, 2011.  On June 15, 2011 and June 21, 2011, appellant filed motions to
dismiss the appeals.  See Tex. R. App.
P. 42.1.  The motions are granted.
Accordingly, the appeals are ordered dismissed. 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.